Exhibit 10.38

LOGO [g120788g81g79.jpg]

August 18, 2008

Amir Faintuch

Dear Amir:

We very much enjoyed our conversations with you during the interview process and
are pleased to offer you the position of Vice President & General Manager Mobile
Business Unit, resident in our Santa Clara facility and reporting to me in my
role as President & Chief Executive Officer. In your new role, you will be
responsible for Mobile WLAN, Bluetooth and GPS products. Your annual base salary
will be $265,000 less any applicable taxes.

You will be eligible to participate in the Executive Incentive Plan. Your target
annual bonus for the 2008 plan year will be 75% of your actual base earnings -
45% tied to baseline targets, and 30% for achievement of stretch goals. You will
be guaranteed a minimum of 45% of your actual base earnings for plan year 2008.
A copy of the plan will be provided upon hire.

You will receive $50,000 as a signing bonus. In the event your employment with
the Company terminates voluntarily prior to the first anniversary of your start
date, you agree to refund a prorated portion of the $50,000 signing bonus to the
Company. You agree to keep all terms of this bonus confidential and not disclose
it to anyone other than your spouse, your tax advisor or your attorney.

Also, upon approval by the appropriate committee of the Board of Directors, you
will receive (1) an option to purchase 100,000 shares of the common stock of the
Company and (2) 10,000 Restricted Stock Units (RSUs). One quarter of the option
shares will vest on the first anniversary of your hire date and the remaining
shares will vest monthly over the following three years during your continued
employment. The RSUs will vest on the first anniversary of your hire date.

To support your relocation to the Bay Area, we will reimburse you for household
and family moving expenses up to $50,000. Expenses will be reimbursed based upon
submission of actual receipts. Once your move has been completed, and no later
than 12 months following your hire date, any remaining relocation support funds
will be paid out to you in the form of a taxable cash bonus.

In the event of a Change of Control (as defined below) where your employment is
terminated without Cause (as defined below) within 12 months following the
Change of Control, and provided that you sign and do not revoke within the time
period specified by the Company a standard release of claims in a form
acceptable to the Company (or its successor), then your unvested stock options
granted by the Company to you prior to the Change of Control shall have their
vesting accelerated as to an additional amount equal to the vesting you would
have received had your employment continued for an additional year after your
termination, and the Company’s right of repurchase with respect there to shall
lapse as of the date of termination. Nothing in this definition shall alter the
at-will nature of employment or provide an obligation express or implied for the
payment of severance except as expressly provided herein.

“Change of Control” shall mean: (a) any merger, acquisition or similar
transaction or series of related transactions in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the jurisdiction in which the Company is incorporated, (b) the sale,
transfer or other disposition of all or substantially all

 

Atheros Communications, Inc.    5480 Great America Parkway  Santa Clara
CA  95054    t   408 773 5200    f  408 773 9940     www.atheros.com

 

Page 1 of 12



--------------------------------------------------------------------------------

of the assets of the Company, or (c) any reverse merger or acquisition in which
the Company is the surviving entity but in which more than fifty percent
(50%) of the Company’s outstanding voting stock is transferred to holders
different from those who held the stock immediately prior to such merger.

“Cause” means (a) intentional and material dishonesty in the performance of your
duties for the Company; (b) conduct (including conviction of or plea of nolo
contendere to a felony) which has a direct and material adverse effect on the
Company or its reputation; (c) failure to perform your reasonable duties or
comply with your obligations under this Agreement or the Company’s Confidential
Information and Invention Assignment Agreement after receipt of written notice
specifying the failure, if you do not remedy that failure within 10 business
days of receipt of written notice from the Company, which notice will state that
failure to remedy such conduct may result in termination for Cause or (d) an
incurable material breach of the Company’s Confidential Information and
Invention Assignment Agreement, including, without limitation, theft or other
misappropriation of the Company’s proprietary information.

If the Company terminates your employment other than for Cause as defined above,
and provided that you sign and do not revoke within the time period specified by
the Company a standard release of claims in a form mutually acceptable to the
Company and you, then you will be paid a severance at such time equal to six
months of your then annual base salary. In addition, if you properly elect to
continue the Company’s group health plan coverage under COBRA, the Company will
continue your health coverage for you and your enrolled dependents at no cost to
you for six months following the effective date of termination. You will be able
to continue your health benefits beyond six months at your own expense as
allowed under the Company’s health plans.

You will be eligible to participate in all of Atheros’ employee benefits,
including medical, dental, and vision health coverage as well as life insurance,
short and long-term disability, the employee stock purchase plan, 401k plan, and
paid time off. See attachments for more details. You will also be eligible to
participate in the Executive Incentive Plan described above, subject to annual
review and approval by the appropriate committee of the Board of Directors.

Amir, we are looking forward to having you join the Atheros team during this
exciting time in our growth and we look forward to all your contributions.

If you have any questions, don’t hesitate to contact me at 408-773-5208; I’ll do
what I can to either answer your questions myself or to have your questions
answered by HR.

 

Sincerely,

LOGO [g120788g23h93.jpg]

Craig Barratt

President and CEO

Atheros Communications, Inc.

 

Page 2 of 12



--------------------------------------------------------------------------------

Please acknowledge your acceptance by signing below where indicated, faxing one
signed letter to the Human Resources confidential fax at (408) 736-8774, and
returning the signed letter to Atheros. I also ask that you review and sign the
Proprietary Information and Inventions Agreement and the Arbitration Agreement,
both of which are attached with this offer letter. Your signature acknowledges
your receipt and understanding of and agreement with the attachments as well as
this offer letter, which will remain effective until August 27, 2008.

 

Start Date:  

Sep. 15th, 2008

        Accepted by:  

LOGO [g120788g39y97.jpg]

    Dated:  

Sep. 1st, 2008

    Amir Faintuch        

 

Page 3 of 12